See Baker v. Irvine, ante.
July 13, 1901. The opinion of the Court was delivered by
This action was commenced in the magistrate's court for Bates and Paris Mountain townships of Greenville County for the recovery of money. After one postponement at the instance of the defendant, the trial was held on the 6th December, 1899, and resulted in a judgment for the plaintiff. Thereupon an appeal was taken to the Court of Common Pleas for Greenville County, and came on for a hearing before his Honor, Judge James Aldrich. At this juncture the defendant raised the question of the magistrate's jurisdiction, because he was the trial justice for Bates and Paris Mountain townships, while the defendant resided in Greenville township. The Circuit Judge sustained the objection of the defendant, and reversed and vacated the judgment of the magistrate. Thereupon the plaintiff appealed to this Court. But inasmuch as the proceedings, the judgment of Judge Aldrich, and the grounds of appeal are precisely similar to those fully set out in the case of J.A. Baker and W.C. Baker, as appellants, against W.H. Irvine, as respondent, our judgment in this case must be necessarily *Page 124 
the same as the case just cited, and in which our decision has been filed this day.
It is, therefore, the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the action be remitted to the Circuit Court to hear and determine the questions presented by the appeal of the defendant from the judgment of the magistrate's court.